UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6396



JEFFERY RAY ADDY,

                                            Petitioner - Appellant,

          versus

C. J. CEPAK, Warden; ATTORNEY GENERAL OF THE
STATE OF SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CA-95-2044-6-21AK)


Submitted:   June 20, 1996                  Decided:   July 29, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jeffery Ray Addy, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, G. Robert Deloach, III, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his 28 U.S.C. § 2254 (1988) petition. Appellant's case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1988). The magistrate judge recommended that relief be denied and
advised Appellant that failure to file timely, specific objections

to this recommendation could waive appellate review of a district

court order based upon the recommendation. Despite this warning,

Appellant lodged only general objections to the magistrate judge's
recommendation.

     The timely filing of specific objections to a magistrate

judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to lodge specific objections will waive appel-

late review. Howard v. Secretary of Health & Human Servs., 932 F.2d
505, 507-09 (6th Cir. 1991); Lockert v. Faulkner, 843 F.2d 1015,

1019 (7th Cir. 1988). See generally Wright v. Collins, 766 F.2d
841, 845-46 (4th Cir. 1985); Thomas v. Arn, 474 U.S. 140 (1985).
Appellant has waived appellate review by failing to file specific

objections after receiving proper notice. Accordingly, we deny a

certificate of appealability and dismiss the appeal. Because there

are no complex or substantial issues presented in this appeal, we

deny Appellant's motion for appointment of counsel. We dispense

with oral argument because the facts and legal contentions are



                                2
adequately presented in the materials before the Court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3